Kellogg, J.
(dissenting):
I dissent" on the ground that the relator does -not belong to any one of the classes of corporations mentioned in section 183 of the. Tax Law (Laws of-1896, chap. 908, as amd. by Laws, of 1897, chap, 785) as exempt from tax on capital stock. It is not a. “ manufacturing corporation.” It was not. organized as such, nor is it. engaged in any manufacturing business. Nor is any part of -its capital employed in manufacturing any product for sale, or in. the sale of any product it manufactures. The exemption by the express, language of the law referred to is -confined to “ manufacturing cor-., porations,” In order to claim such exemption it must show that, it-belongs in that ólass, and the meaning of <? manufacturing corpora-, *379tians ” must be taken in its ordinary sense as applied to a class. A corporation may manufacture some articles for use in its business and not belong to the class known as manufacturing corporations. A railroad corporation may use a part of its capital in the manufacture of rolling stock for its own use,- such as cars and engines, but that does not make it a manufacturing corporation, nor is the part of its capital so employed exempt under this law. Any improvement company organized as a corporation to do a housebuilding business and employing some part of its capital in the manufacture of plaster to construct its houses with cannot be said to belong, because of that fact, to the class known as “ manufacturing corporations,” and cannot, in my opinion, have exempted that part of its capital which is employed in this incident to the business which it was organized to do because the law does not either expressly or impliedly so declare. Had the Legislature, instead of designating by name the classes of corporations entitled to the exemption, enacted that “ the capital of every corporation employed in this State in the manufacture of any product, whether for its own use or for sale, and the capital of every corporation employed in this State in the sale of the product by itself manufactured, shall be exempt from this tax,” then it would have plainly accomplished just what the majority decision in this case declares was intended by the language actually used.
The words of a statute are to be given their natural, plain, obvious and ordinary signification. (People ex rel. N. E. D. Meat Co. v. Roberts, 155 N. Y. 408.)
And it seems to me to make this statute read as suggested is a clear perversion of its meaning. The exemption runs in the language of this Tax Law to the same classes of corporations as did the exemptions in the act of 1881 (Laws of 1881, chap. 361, § 3) and in almost the same words, and under the law of 1881, in People v. Knickerbocker Ice Co. (99 N. Y. 184),' Danbobth, J., says that the exemption “ is limited to corporations which are in fact manufacturing corporations and do carry on manufacture.”
Determination of Comptroller modified so as to reduce the tax imposed upon the relator to the sum of eighteen dollars and seventy-five cents, and as so modified affirmed, with ten dollars costs and disbursements to relator.